   Case: 3:21-cv-00064-TMR Doc #: 10 Filed: 03/02/21 Page: 1 of 2 PAGEID #: 82




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON




 STATE OF OHIO,                                  Case No. 3:21-cv-00064-TMR

                  Plaintiff,                     District Judge Thomas M. Rose

         v.

 WYNN COGGINS, in her official capac-
 ity as Acting Secretary of Commerce, et
 al.,

                  Defendants.



              DEFENDANTS’ MOTION FOR EXTENSION OF PAGE LIMIT
       As discussed at today’s teleconference, Defendants seek 30 pages for their re-

sponse to Plaintiff’s preliminary-injunction motion, a 10-page extension of this Court’s

20-page limit. See Local Rule 7.2(a)(3); General Order No. 12-01 at 11. Plaintiff indicated

at the teleconference that it does not oppose this request.




                                             1
   Case: 3:21-cv-00064-TMR Doc #: 10 Filed: 03/02/21 Page: 2 of 2 PAGEID #: 83




DATED: March 2, 2021                  Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      ALEXANDER K. HAAS
                                      Director, Federal Programs Branch

                                      BRAD P. ROSENBERG
                                      Assistant Director, Federal Programs Branch

                                      /s/ Stephen Ehrlich
                                      ZACHARY A. AVALLONE
                                      ELLIOTT M. DAVIS
                                      STEPHEN EHRLICH
                                      JOHN J. ROBINSON
                                      ALEXANDER V. SVERDLOV
                                      Trial Attorneys
                                      Civil Division, Federal Programs Branch
                                      U.S. Department of Justice
                                      1100 L Street, NW
                                      Washington, DC 20005
                                      Phone: (202) 305-9803
                                      E-mail: stephen.ehrlich@usdoj.gov


                                      Counsel for Defendants




                                       2
